DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings of 03/20/17 are accepted.

Examiner’s Note - 35 USC § 101
Claim 35 discloses, “A computer readable storage device …” The examiner considered rejecting this limitation in view of 35 U.S.C. 101, since MPEP 2106.03 states, “the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission … When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate …” However, paragraph 0052 of the applicant’s specification states, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves …” The examiner accepts this disclosure from the applicant’s specification that the computer readable storage device of claim 35 is non-transitory, even if it is not so explicitly claimed.

Furthermore, in view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 21-40 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims recite an abstract idea, law of 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 21 discloses the following limitations, which were not found, taught, or disclosed by the prior art. Independent claims 28 and 35 disclose similar 
capturing, during a first predefined time period after the shut-off valve is opened, a first plurality of sensor readings related to the shut-off valve
capturing, during a second predefined time period after the shut-off valve is closed, a second plurality of sensor readings related to the shut-off valve
in response to determining that a difference between the first maximum value and the second maximum value satisfies the threshold value, generating an alert indicating that the shut-off valve is operating abnormally
The examiner was particular persuaded by Point III of the applicant’s 09/28/20 arguments, which stated:

    PNG
    media_image1.png
    514
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    698
    media_image2.png
    Greyscale

The examiner acknowledges that even though the cited art is related to the claimed invention, it lacks the above elements argued by the applicant. The examiner could not find any other art to properly combine to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morikawa (US Pat 6386229) discloses a method and device for managing operation of solenoid valve.
Ito (US PgPub 20120025015) discloses an aircraft actuator control apparatus.
Horabin (US PgPub 20170061295) discloses a method for predicting a fault in an air-conditioning pack of an aircraft.
Scothern (US PgPub 20170321570) discloses a system to determine a state of a valve.
Widemann (US Pat 10934886) discloses a method for managing a breakdown of a turbine engine starter valve.
Cader (US PgPub 20190079815) discloses valve failure predictions.
Tanaka (JP 2015114943 A) discloses an apparatus and method of valve abnormality detection.
Ooki (CA 2999813 A1) discloses a valve control device.
Araki (JP 6564544 B1) discloses control method of gate valve, involves notifying host device and changing open/close command to adjust pressurized air when threshold value set as out of range of normal values acquired in advance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862